DETAILED ACTION
A complete action on the merits of claims 1-8 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“DC” in line 2 and “RF” in line 11 should be amended to recite --direct current (DC)-- and --radiofrequency (RF)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orszulak (US Pub. No. 2010/0063494).
Regarding Claim 1, Orszulak teaches an electrosurgical unit comprising:
a DC power supply configured to supply DC supply current and DC voltage ([0025]-[0026] and [0044]);
a programmable logic device (microprocessor 25 seen in Fig. 2 and disclosed in [0025]-[0028]) configured to receive a power limit setting and output a pulse width modulation (PWM) signal, the PWM signal corresponding to the power limit setting ([0033]);
a buffer (low-pass filter 130) configured to convert the PWM signal to a threshold voltage ([0033]); and a comparator configured to:
compare the product of the DC supply current and the DC voltage to the threshold voltage ([0033]); and
output an enable signal to the programmable logic device, the enable signal enabling the programmable logic device to output a PWM signal to allow the electrosurgical unit to control output of RF energy below the power limit setting ([0033]-[0037] and [0044]).
Regarding Claim 4, Orszulak teaches wherein the programmable logic device is further configured to receive an RF enable signal, wherein the RF enable signal and the enable signal 
Regarding Claim 8, Orszulak teaches wherein the programmable logic device (microprocessor 25) outputs the PWM signal to allow the electrosurgical unit to control output of RF energy by an RF generator below the power limit setting ([0025]-[0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orszulak as applied above, in view of Klicek (US Patent No. 6,210,403.
Regarding Claim 2, Orszulak teaches the invention as applied above, but does not teach further comprising an analog multiplier to multiply the DC supply current and the DC voltage. In the same field of invention, Klicek teaches a method of automatically controlling an electrosurgical generator comprising a voltage sensing circuit 17, a current sensing circuit 19 and an analogue multiplier 21 configured to receive “the instantaneous signals 18 and 20 from the voltage and current sensing circuits 17 and 19 and multiplies those signals 18 and 20 together for calculating the instantaneous power 22 flowing through the leads of the electrosurgical generator 11” in Col. 2, ll. 61-Col. 3, ll. 13. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add an analog multiplier to multiply the DC supply current and the DC voltage in the invention of Orszulak in order to calculating the instantaneous power flowing through the leads of the electrosurgical generator as Klicek teaches.

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Orszulak as applied above in light of Gilbert (US Pub. No. 2014/0258800).
Regarding Claims 5 and 6, Orszulak teaches the use of a microprocessor; however, does not teach wherein the programmable logic device is a field programmable gate array or a complex programmable logic device. In the same field of invention Gilbert teaches similar controller including a microprocessor and teaches “The microprocessor may be any suitable microcontroller, microprocessor (e.g., Harvard or Von Neuman architectures), PLD, PLA, CPLD, FPGA, or other suitable digital logic. Memory 157 may be volatile, non-volatile, solid state, . 

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Orszulak as applied above in light of Ron Edoute (US Pub. No. 2010/0016850).
Regarding Claim 7, Orszulak teaches the invention as applied above, but does not state wherein the power limit setting conforms to standard IEC 60601. Since standard IEC 60601 “is the general requirement for all electrical medical based products” as disclosed by Ron Edoute, either the electrical medical instrument of Orszulak is compliable against the standards of IEC 60601 or in the alternative it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to make the power limit setting of Orszulak conform to standard IEC 60601 since it is known to be within the general knowledge of one having ordinary skill in the art to make the electrical medical instrument that complies to the standards of IEC 60601 since it is a general requirement for all electrical medical based products as Ron Edoute teaches.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, Orszulak teaches the invention as applied above; however, neither alone nor in any combination teaches wherein the programmable logic device further comprises delay logic, the delay logic configured to delay output of the PWM signal from the programmable logic device for a period of time equal to a fault duration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794